                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JENNA LAFLEUR,                                     Case No. 19-cv-00897-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                 v.
                                   9
                                                                                            Re: ECF No. 9, 12
                                  10     ARA APKARIAN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Magistrate Judge Elizabeth Laporte previously screened Plaintiff Jenna LaFleur’s

                                  14   complaint under 28 U.S.C. § 1915, finding that LaFleur failed to state a claim and filing a report

                                  15   and recommendation to dismiss without prejudice. ECF No. 6. LaFleur did not object.

                                  16          The Court adopted the report in its entirety and dismissed LaFleur’s complaint, granting

                                  17   her leave to amend by May 1, 2019. ECF No. 9. The Court cautioned that “[f]ailure to do so, or

                                  18   failure to otherwise comply with this order, will result in dismissal with prejudice pursuant to Rule

                                  19   41(b) of the Federal Rules of Civil Procedure, which means that LaFleur will not be allowed to

                                  20   pursue this claim any further.” Id. at 1. On April 30, 2019, LaFleur filed a request for a stay

                                  21   citing unforeseen events, without any further detail. ECF No. 10. Rather than granting an

                                  22   indefinite stay, the Court granted LaFleur an additional 60 days to file an amended complaint,

                                  23   again cautioning that failure to do so would result in dismissal with prejudice. ECF No. 12 at 1.

                                  24   LaFleur did not file a complaint by the July 2, 2019 deadline.

                                  25          Accordingly, the Court hereby dismisses this case with prejudice pursuant to Federal Rule

                                  26   \\\

                                  27   \\\

                                  28   \\\
                                   1   of Civil Procedure 41(b). The Clerk shall close the file.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 11, 2019
                                                                                       ______________________________________
                                   4
                                                                                                     JON S. TIGAR
                                   5                                                           United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
